Exhibit a(2) under Form N-1A Exhibit 3 (i) under Item 601/Reg. S-K FEDERATED INSURANCE SERIES Amendment No. 23 to the AMENDED AND RESTATED DECLARATION OF TRUST Dated July 16, 2004 The Amended and Restated Declaration of Trust is amended as follows: A.Strike the first paragraph of Section 5 of Article III from the Declaration of Trust and substitute in its place the following: Section 5.Establishment and Designation of Series or Class. Without limiting the authority of the Trustees set forth in Article XII, Section 8, inter alia, to establish and designate any additional Series or Class or to modify the rights and preferences of any existing Series or Class, the Series shall be, and are established and designated as: Federated American Leaders Fund II Primary Shares Service Shares Federated Capital Appreciation Fund II Primary Shares Service Shares Federated Capital Income Fund II Federated Equity Income Fund II Federated Fund for U.S. Government Securities II Federated High Income Bond Fund II Primary Shares Service Shares Federated International Equity Fund II Federated International Small Company Fund II Federated Kaufmann Fund II Primary Shares Service Shares Federated Market Opportunity Fund II Service Shares Federated Mid Cap Growth Strategies Fund II Federated Prime Money Fund II Federated Quality Bond Fund II Primary Shares Service Shares The undersigned hereby certify that the above-stated Amendment is a true and correct Amendment to the Amended and Restated Declaration of Trust, as adopted by the Board of Trustees at a meeting on the 15th day of November, 2007. WITNESS the due execution hereof this 15th day of November, 2007, to become effective on April 28, 2008. /s/ John F.
